1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE: MIDLAND CREDIT                           Case No.: 11md2286-MMA-MDD
     MANAGEMENT, INC.,                               Member Case Nos.: 15cv1479-MMA-
12                                                   MDD and 15cv2282-MMA-MDD
     TELEPHONE CONSUMER
13   PROTECTION ACT LITIGATION
                                                     ORDER DENYING PLAINTIFF
14                                                   BASHAM’S MOTION TO COMPEL
15                                                   DISCOVERY
16                                                   [ECF No. 721]
17
18            Plaintiff Angela Basham (“Basham”) in member case numbers
19   15cv1479-MMA-MDD and 15cv2282-MMA-MDD moves to compel Midland1
20   to supplement certain discovery responses. (ECF No. 721). Midland opposes
21   Basham’s motion and moves to strike certain pages from her motion that it
22   contends violate the protective order. (ECF No. 732).
23            Pursuant to the Court’s September 5, 2018 Order, Midland was
24   required to produce certain “Plaintiff-specific information,” including a list of
25
26
27   1   The Court refers to all Defendants in this case as “Midland.”

                                                    1
                                                                         11md2286-MMA-MDD
1    calls made to Basham on the accounts identified to cellular telephone
2    numbers identified by Basham, account notes or other records relating to
3    Basham’s account, and any consent evidence currently in Midland’s
4    possession. (ECF No. 608 at 4). Basham contends that Midland’s production
5    of such information was insufficient.
6         Specifically, Basham avers that: (1) the call log produced by Midland to
7    Basham was incomplete because it “included only a partial list of telephone
8    calls, missing years” and it “had many sequencing errors”; (2) the documents
9    produced by Midland to Basham contained 31 pages that were either blank or
10   contained only a header; (3) the documents produced by Midland contained
11   some redactions; and (4) Midland did not provide employee names and
12   contact information “of each person who had any involvement in any effort on
13   behalf of defendant to collect or attempt to collect the debt which forms the
14   basis of [Basham’s] action and the nature of any such involvement
15   undertaken by such person in behalf of defendant.” (ECF No. 721 at 5, 8-9).
16        Midland opposes Basham’s motion, contending: (1) it produced a call log
17   to Basham showing 39 calls to the numbers provided by Basham and there
18   are no other calls in it’s records; (2) the blank pages are separator pages and
19   the pages containing headers and footers are not missing any information; (3)
20   the redactions are protected by the attorney-client privilege or work product
21   doctrines, or are covering highly confidential and irrelevant financial
22   information; and (4) Midland is not required to produce individual discovery,
23   such as the names and contact information of employees involved in
24   attempting to collect Basham’s debt. (ECF No. 732 at 2-6). Further, Midland
25   argues Basham violated the protective order by not filing documents under
26   seal that were designated as “CONFIDENTIAL” or “ATTORNEYS EYES
27   ONLY.” (Id. at 6). To remedy this error, Midland asks the Court to strike

                                             2
                                                                    11md2286-MMA-MDD
1    pages 12 through 20 and 32 through 34 of Basham’s motion. (Id.).
2            Upon due consideration, the Court finds that Midland has sufficiently
3    shown the call log is complete, the blank pages and pages containing only
4    headers and footers are not missing any data or information, and that the
5    redactions are appropriate. Further, Midland is correct that Basham’s
6    request for employee names and contact information are outside the scope of
7    discovery in this multi-district litigation (“MDL”). (See ECF No. 608 at 6).
8    The Court explained that other than the discovery set forth in its September
9    5, 2018 Order, “no discovery is permitted at this time in connection with . . .
10   any member case in this MDL or any related case.” (Id. at 6).
11           Accordingly, the Court DENIES Basham’s motion. In addition, the
12   Court STRIKES ECF pages 12 through 20 and 32 through 34 of Basham’s
13   motions (11md2286-MMA-MDD, ECF No. 721 at 12-20, 32-34; 15cv1479-
14   MMA-MDD, ECF No. 41 at 12-20, 32-34; and 15cv2282-MMA-MDD, ECF No.
15   45 at 12-20, 32-34) pursuant to the protective order in this MDL. (ECF No.
16   609).
17           IT IS SO ORDERED.
18   Dated: December 20, 2019
19
20
21
22
23
24
25
26
27

                                             3
                                                                     11md2286-MMA-MDD
